FILED
                           NOT FOR PUBLICATION                                AUG 20 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GARY F. MANGUM, pro se, as parent of             No. 13-35320
I.M. a minor; ELIZABETH W.
MANGUM, Individually and as parents of           D.C. No. 2:10-cv-01607-RAJ
I.M., a minor,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

RENTON SCHOOL DISTRICT #403,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                           Submitted August 12, 2014**
                             San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gary and Elizabeth Mangum, parents of I.M., a home-schooled student,

appeal pro se the district court’s judgment in their action under the Individuals

with Disabilities Education Act, 20 U.S.C. §§ 1400–82 (“IDEA”); Section 504 of

the Rehabilitation Act, 29 U.S.C. § 794(a), and Title II of the Americans with

Disabilities Act (“ADA”) and its implementing regulations, 42 U.S.C. § 12132, 28

C.F.R. § 35.103(a); and the Washington Law Against Discrimination (“WLAD”),

RCW § 49.60.215(1), in favor of Renton School District # 403 (“the District”).1

Because the parties are familiar with the facts, we do not review them here.

      The district court properly granted summary judgment to the District on the

Mangums’ IDEA claims relating to actions prior to April 2008 because the

Mangums failed to challenge the relevant actions of the District within the two-

year period required by the statute, and none of the exceptions to the two-year

requirement are applicable here. 20 U.S.C. § 1415(f)(3)(C)–(D). The district court

properly held that the Mangums had no valid claims based on conduct between

April 2008 and the administrative law judge’s (“ALJ’s”) June 2010 ruling because

the District complied with the Washington IDEA regulations, WAC § 392-172A-

05005(1)(b), (2)(c), (5)(a), (7)(b), and that they had not exhausted any IDEA

claims based on the District’s conduct after the ALJ’s decision in 2010.


      1
     We construe the proceedings as the district court did, and consider the
Mangums’ claims as brought in their representative, but not individual, capacity.
      The fact that the District filed a motion for summary judgment in response to

the First Amended Complaint, and an Answer to the Second Amended Complaint,

absolves the District of the requirement to file an Answer to the First Amended

Complaint. FED. R. CIV. P. 12, 56.

      A district court’s rulings relating to discovery are given “wide latitude,” and

those “rulings will not be overturned in absence of a clear abuse of discretion.”

Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (internal quotation

marks omitted). The Mangums have produced no evidence to support the claims

that the district court abused its discretion in reviewing discovery requests or

objections or that there was an abuse of discretion relating to the question of

spoliation of the evidence.

      The Mangums have waived any further arguments by failing to brief them

adequately on appeal. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996); Cachil Dehe Band of Wintun Indians of Colusa Indian Community v.

California, 547 F.3d 962, 968 n.3 (9th Cir. 2008).

      AFFIRMED.